Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 1 of 19



                     UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA


  CHRISTINE FORDE,                                     CASE NO. 0:19-cv-62536-BB

        Plaintiff,

  vs.

  ALLSTATE INSURANCE COMPANY,
  and ALLSTATE FIRE AND CASUALTY
  INSURANCE COMPANY,

    Defendants
  _________________________________/


                            DEFENDANT’S MOTION TO DISMISS AND
                           ACCOMPANYING MEMORANDUM OF LAW

                                             INTRODUCTION
           All Plaintiff’s claims fail as a matter of law and should be dismissed. First, Plaintiff’s

 central theory, on which all her substantive causes of action are based, is that Defendants

 somehow violated Florida law by failing to disclose Plaintiff’s purported entitlement to personal

 injury protection (“PIP”) coverage for medical mileage costs. Plaintiff’s theory is legally

 unfounded. There is no requirement that insurers specifically disclose potential PIP coverage for

 these costs. Rather, under Florida law, only certain PIP disclosures are mandated, and it is not

 alleged that Defendant Allstate Fire and Casualty Company, Plaintiff’s insurer, failed to provide

 Plaintiff with all that statutorily-required information, and in fact it did so. Accordingly,

 Plaintiff’s “failure to disclose” theory, and all her claims based thereon, fails as a matter of law.

           Second, from the face of the Complaint, it is clear that Plaintiff failed to satisfy her

 Policy’s proof of loss requirement. Indeed, Plaintiff expressly alleges this in her Complaint, and

 her failure to satisfy this policy provision, along with her Policy’s requirement of complying with



                                                      1
 US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 2 of 19



 all Policy terms as a prerequisite to legal action, bars her lawsuit. Relatedly, Plaintiff fails to

 point to any contractual term that Defendants supposedly violated, which is another ground for

 dismissing her breach of contract claim.

         Third, Plaintiff fails to allege she complied with Florida’s pre-suit notice requirement,

 mandating written notice to insurers as a condition precedent to initiating litigation to recover

 PIP benefits. Plaintiff’s failure to comply with this mandatory statutory requirement dooms all

 her claims.

         In all events, all Plaintiff’s claims against Defendant Allstate Insurance Company fail as a

 matter of law. Only one Defendant, Allstate Fire and Casualty Insurance Company, issued an

 insurance policy to Plaintiff. Plaintiff has no relationship with Allstate Insurance Company, and

 has alleged no valid basis for including Allstate Insurance Company as a Defendant in this action.

                                           BACKGROUND

         Plaintiff alleges she purchased a personal injury protection coverage (“PIP”) insurance

 policy from Defendants on or about August 12, 2016. (Compl., ¶ 6.) According to Plaintiff, her

 PIP Policy did not contain specific language informing her she was entitled to mileage

 reimbursement for visits to medical professionals for personal injuries covered by the PIP Policy.

 (Id., ¶ 7.) Plaintiff alleges Defendants’ agents never informed her at any time that she was

 entitled to mileage reimbursement for visits to medical professionals for personal injuries

 covered by her Policy, nor did Defendants have any advertising or promotional materials

 advising of any entitlement to such coverage. (Id., ¶¶ 8, 9.)

         Plaintiff alleges PIP coverage is required for the cost of transportation to and from

 medical providers, as set forth in Malu v. Sec. Nat. Ins. Co., 898 So. 2d 69, 74 (Fla. 2005).

 (Compl., ¶ 10.) Plaintiff alleges that, on November 23, 2016, she was injured in an automobile



                                                  2
 US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 3 of 19



 accident and, as a result, made numerous trips to medical providers, covering 14 miles per visit,

 for an approximate total of 308 miles. (Compl., ¶¶ 11, 12.) According to Plaintiff, she submitted

 a claim for PIP coverage under her PIP Policy, but since Defendants never advised her of her

 eligibility for medical mileage reimbursement, and her Policy did not refer to it, she did not

 request such benefits. (Compl., ¶¶ 12-13.)

         Plaintiff asserts eight causes of action: Count I Breach of Contract; Count II Breach of

 Implied Contractual Covenant of Good Faith and Fair Dealing; Count III Unjust Enrichment;

 Count V [sic] Breach of Fiduciary Duty; Count VI [sic] Violations of Florida Statute §626.9541;

 Count VII [sic] Fraud; Count VIII [sic] Negligence [sic] Misrepresentation; and Count IX [sic]

 Declaratory Judgment. (Compl., ¶¶ 18-61.)

                                            ARGUMENT

         To survive a Rule 12(b)(6) motion to dismiss, a complaint must first comply with Rule

 8(a) by providing “a short and plain statement of the claim showing that the pleader is entitled to

 relief,” such that the defendant is given “‘fair notice of what the * * * claim is and the grounds

 upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation and

 internal quotation omitted). “A pleading that offers ‘labels and conclusions’ or a ‘formulaic

 recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Twombly, 550 U.S. at 555). Moreover, where the plaintiff’s legal theories are

 invalid as a matter of law, dismissal with prejudice is warranted. See, e.g., Quire v. Miramar

 Police Dep't, 595 Fed. App'x 883, 886 (11th Cir. 2014) (“the district court did not err in denying

 Quire leave to amend her complaint. As the district court correctly noted, the problem with

 Quire's complaint is not that she failed to include certain factual matter or relied on overly

 generalized allegations; instead, the problem is that both her claims rely on theories of recovery



                                                 3
 US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 4 of 19



     that are invalid as a matter of law. Thus, a more carefully drafted complaint could not state a

     claim [and] dismissal with prejudice is proper.”) (citation and internal quotations omitted). As

     demonstrated below, dismissal is warranted here because Plaintiffs’ Complaint allegations fail as

     a matter of law under all the above standards.

I.       ALL PLAINTIFF’S CLAIMS BASED ON DEFENDANTS’ PURPORTED FAILURE
         TO DISCLOSE THE AVAILABILITY OF MILEAGE REIMBURSEMENT
         BENEFITS ARE LEGALLY UNFOUNDED.

             Plaintiff’s central theory, upon which her entire Complaint rests, is that Defendants

     wrongfully failed to inform or disclose to Plaintiff (and all their other insureds since 1972) her

     alleged entitlement to medical mileage reimbursement under her PIP Policy. But Plaintiff’s

     “failure to disclose” theory fails as a matter of law because: (a) there is no requirement that PIP

     insurers specifically explain and disclose that insureds may seek reimbursement for medical

     mileage expenses; and (b) Allstate Fire in fact provided to Plaintiff the only notification of PIP

     coverage required by Florida law.

             Specifically, Fla. Stat. Ann. § 627.7401, entitled “Notification of insured's rights,”

     provides:

                      1) The commission, by rule, shall adopt a form for the notification
                      of insureds of their right to receive personal injury protection
                      benefits under the Florida Motor Vehicle No-Fault Law. Such
                      notice shall include:

                      (a) A description of the benefits provided by personal injury
                      protection, including, but not limited to, the specific types of
                      services for which medical benefits are paid, disability benefits,
                      death benefits, significant exclusions from and limitations on
                      personal injury protection benefits, when payments are due, how
                      benefits are coordinated with other insurance benefits that the
                      insured may have, penalties and interest that may be imposed on
                      insurers for failure to make timely payments of benefits, and rights
                      of parties regarding disputes as to benefits.

                      ***


                                                      4
     US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 5 of 19



                  (2) Each insurer issuing a policy in this state providing personal
                  injury protection benefits must mail or deliver the notice as
                  specified in subsection (1) to an insured within 21 days after
                  receiving from the insured notice of an automobile accident or
                  claim involving personal injury to an insured who is covered under
                  the policy. The office may allow an insurer additional time to
                  provide the notice specified in subsection (1) not to exceed 30 days,
                  upon a showing by the insurer that an emergency justifies an
                  extension of time. . . .

 Fla. Stat. Ann. § 627.7401 (emphasis added).

         The statute thus requires that the Commissioner approve a form identifying the specific

 necessary PIP disclosures, and that insurers use that form. The current form, NOTIFICATION

 OF PERSONAL INJURY PROTECTION BENEFITS, OIR-B1-1149 (Revised 1/2013) (copy

 attached as Exhibit A), is located on the Florida Department of Insurance website.

 https://www.flrules.org/Gateway/reference.asp?No=Ref-02232.

         Notably, the prescribed form, which was approved in 2013 -- long after the Malu case on

 which Plaintiff relies was decided -- does not specifically refer to reimbursement for medical

 mileage costs or otherwise require specific notice of coverage for such costs. Because there is no

 requirement whatsoever in the statutorily prescribed form for specific disclosure of PIP coverage

 for medical mileage costs, Plaintiff’s theory that Defendants somehow acted improperly by

 failing to specifically disclose such coverage is groundless.

         Indeed, Allstate Fire gave the required PIP notice to Plaintiff, providing Plaintiff with a

 PIP notification form reciting all the required disclosures in the statutory notification form

 discussed above. See Exhibit B hereto.1 In addition, the PIP coverage grant of Plaintiff’s



 1
  Documents central to a complaint, such as the Policy and the PIP notification form, may be
 considered on a motion to dismiss. See, e.g., Brooks v. Blue Cross & Blue Shield, 116 F.3d 1364,
 1369 (11th Cir.1997); Five Five Five Realty Holdings, Inc. v. GLL BVK Properties, L.P., No. 09-
 61888-CIV, 2010 WL 11440942, *2 (S.D. Fla. June 8, 2010).


                                                 5
 US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 6 of 19



 insurance policy states that Allstate Fire will pay for “reasonable expenses” -- which Plaintiff

 alleges here medical mileage costs were here. See Policy, attached as Exhibit C, Florida

 Amendatory Endorsement AFA61-3, pp. 9-12. Allstate Fire therefore provided all the PIP

 disclosures required under Florida law, which defeats all of Plaintiff’s claims.

         The case law setting forth the elements Plaintiff must plead and prove to prevail on her

 claims further demonstrates why dismissal is warranted here. As set forth in Resnick v. AvMed,

 Inc., 693 F.3d 1317, 1329 (11th Cir. 2012), a claimant asserting a cause of action for breach of

 the implied covenant of good faith must allege “a failure or refusal to discharge contractual

 responsibilities, prompted not by an honest mistake, bad judgment or negligence; but, rather by a

 conscious and deliberate act, which unfairly frustrates the agreed common purpose and

 disappoints the reasonable expectations of the other party.” (citations omitted). Here, because

 Allstate Fire fulfilled its legal disclosure obligations to Plaintiff, there was no conscious or

 deliberate act which unfairly frustrated any common purpose.

         The elements of a cause of action for unjust enrichment are: (1) plaintiff has conferred a

 benefit on the defendant, who has knowledge thereof; (2) defendant voluntarily accepts and

 retains the benefit conferred; and (3) the circumstances are such that it would be inequitable for

 the defendant to retain the benefit without first paying the value thereof to the plaintiff. Duty

 Free World, Inc. v. Miami Perfume Junction, Inc., 253 So. 3d 689, 693 (Fla. 3d DCA 2018).

 Here, there was nothing improper or inequitable about Allstate Fire’s PIP disclosures, which

 were fully compliant with Florida law.

         To state a claim for breach of fiduciary duty, the plaintiff must allege three elements: the

 existence of a fiduciary duty, a breach of that duty, and plaintiff's damages proximately caused by

 the breach. Moscowitz v. Oldham, 48 So. 3d 136, 138 (Fla. 5th DCA 2010). For the reasons set



                                                  6
 US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 7 of 19



 forth above, Allstate Fire had no duty to disclose any more than it did with regard to PIP benefits.

 So, contrary to Plaintiff’s contention, there was no fiduciary duty to disclose anything more about

 PIP coverage and no breach of that duty. Moreover, “Florida law typically recognizes no

 fiduciary relation between an insurer and an insured.” Drilling Consultants, Inc. v. First

 Montauk Sec. Corp., 806 F. Supp. 2d 1228, 1238 (M.D. Fla. 2011). See also Hogan v. Provident

 Life & Acc. Ins. Co., No. 6:08-CV-1897-ORL-19K, 2009 WL 2169850, at *4 (M.D. Fla. July 20,

 2009) (“As explained by Florida's Supreme Court, this claim is the equivalent of a common law

 bad faith claim, and Florida does not recognize a common law first-party bad faith cause of

 action because there is no fiduciary relationship between an insurer and an insured in this

 context:”) (citing Time Ins. Co. v. Burger, 712 So. 2d 389, 391 (Fla. 1998)).

         To prevail on a claim under Fla. Stat. § 626.9541(1)(a)(1), a plaintiff must show the

 insurer “Misrepresents the benefits, advantages, conditions, or terms of any insurance policy.”

 The elements of fraud are “proof of (1) [a] misrepresentation of a material fact; (2) [t]he

 representor of the misrepresentation knew or should have known of the statement's falsity; (3).

 [i]ntent by the representor that the representation will induce another to rely and act on it; and (4)

 [r]esulting injury to the party acting in justifiable reliance on the representation.” Linville v. Ginn

 Real Estate Co., LLC, 697 F. Supp. 2d 1302, 1308 (M.D. Fla. 2010) (citations and internal

 quotations omitted). The elements of negligent misrepresentation are: “(1) [T]here was a

 misrepresentation of material fact; (2) the representer either knew of the misrepresentation, made

 the misrepresentation without knowledge of its truth or falsity, or should have known the

 representation was false; (3) the representer intended to induce another to act on the

 misrepresentation; and (4) injury resulted to a party acting in justifiable reliance upon the




                                                 7
 US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 8 of 19



  misrepresentation”. Id. at 1307. All Plaintiff’s fraud-based claims fail because, as a matter of

  law, there was no misrepresentation here for all the reasons set forth above.

           In sum, contrary to Plaintiff’s central legal theory and Complaint allegations, Defendants

  had no obligation to disclose to her each and every aspect of PIP coverage, including the

  coverage for medical mileage about which she complains. Rather, Allstate Fire’s disclosure of

  PIP coverage was fully compliant with Florida law and the PIP notification form approved by the

  Insurance Commissioner. Based on that alone, all Plaintiff’s claims should be dismissed.

II.   ALL PLAINTIFF’S CLAIMS FAIL BECAUSE SHE DID NOT SATISFY HER
      POLICY’S PROOF OF CLAIM REQUIREMENT.

           Plaintiff’s claims should also be dismissed based on her admitted failure to satisfy her

  Policy’s proof of claim requirement. Plaintiff has filed suit against Defendants even though her

  Policy expressly provides that she must submit a written proof of loss and that she is prohibited

  from suing where, as here, she has not complied with all the terms of her Policy.

           Plaintiff’s Policy provides:

                   Proof of Claim; Medical Reports

                   As soon as possible, you or any other person making claim must
                   give us written proof of claim including all details reasonably
                   required by us to determine any amounts payable. . . .

  See Exhibit C, Florida Amendatory Endorsement AFA61-3, p. 1. There is a similar “proof of

  claim” provision in the Policy’s PIP coverage section Id., p. 14. The Policy further provides:

                   Action Against Us

                   No one may sue us for any matter related to this policy unless there
                   is full compliance with all terms of the policy.

  Id., p. 3.




                                                  8
  US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 9 of 19



         When compliance with a proof of loss requirement “is made a condition precedent in an

 insurance policy, failure to do so will bar a claim even without a showing of prejudice to the

 insurer.” Yacht Club on the Intracostal Condo. Ass'n, Inc. v. Lexington Ins. Co., 944 F. Supp. 2d

 1258, 1261 (S.D. Fla. 2013), aff'd sub nom. Yacht Club on the Intracoastal Condo. Ass'n, Inc. v.

 Lexington Ins. Co., 599 Fed. App'x 875 (11th Cir. 2015). For example, in Swaebe v. Fed. Ins.

 Co., 374 Fed. App'x 855, 857-58 (11th Cir. 2010), the Eleventh Circuit explained:

                  The policy provides that “[i]f you have a loss this policy may cover,
                  you must perform these duties.... At our request you must submit
                  to us your signed sworn proof of loss on a form we have sent to
                  you.” It further defines “you” as the insured. The policy thus
                  unambiguously required Swaebe to submit a signed sworn proof of
                  loss. In addition, Swaebe's failure to submit her proof of loss prior
                  to filing suit breached the policy's “no action” provision, which
                  provides that “[y]ou agree not to bring legal action against us
                  unless you have first complied with all conditions of this policy.
                  You also agree to bring any action against us within five years after
                  a loss occurs, but not until 30 days after proof of loss has been filed
                  and the amount of loss has been determined.” The undisputed
                  record shows that Swaebe filed this lawsuit prior to complying
                  with the provisions of her policy and before any proof of loss had
                  been filed. Swaebe thus breached the policy's “no action”
                  provision—and because it is a condition precedent to recovery,
                  under Florida law, Swaebe committed a material breach barring
                  recovery.

 Id. (footnote omitted).

         Similarly, in Ro-Ro Enterprises, Inc. v. State Farm Fire & Cas. Co., No. 93-1754-CIV,

 1994 WL 16782171, at *2 (S.D. Fla. June 22, 1994), the relevant insurance policy expressly

 required the plaintiff to submit a sworn proof of loss within 60 days of the defendant’s request,

 and further provided that “No one may bring legal action against us under this insurance unless . .

 there has been full compliance with all of the terms of this insurance.” The court held the

 plaintiff’s suit was barred based on its failure to comply with these terms:




                                                  9
 US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 10 of 19



                   [T]he insurance policy upon which Plaintiff's suit is predicated
                   requires an insured to sign under oath a summary of his claim of
                   loss. The insured is required to provide the actual cash value of the
                   property at the time of loss as well as the replacement cost of the
                   property. The insured is also required to state his interest in the
                   property and whether any other person, including a mortgagee,
                   lienholder or other, holds an interest in that same property.
                   Moreover, the insurance policy expressly states that compliance
                   with this provision is a condition precedent to action against the
                   insurer; because Plaintiff did not comply with this provision, under
                   the plain terms of the insurance policy Plaintiff is prohibited from
                   bringing suit against Defendant.

  Id, at *3.

          Here, the plain and unambiguous Policy provisions quoted above required Plaintiff to

  submit proof of her claim in order to recover. Moreover, those clear terms provided that Plaintiff

  could not sue under the Policy unless all its terms were complied with. Yet, contrary to these

  provisions, Plaintiff has not alleged, because she cannot, that she complied with her Policy’s

  proof of loss requirement, which bars her lawsuit. Indeed, Plaintiff expressly alleges her lack of

  compliance with the Policy terms: “Because the PIP Policy did not contain information about

  her eligibility to recover medical mileage reimbursements and because Defendant never

  otherwise advised or informed her of that coverage, the Plaintiff did not request such medical

  mileage reimbursement from the Defendant.” (Compl., ¶ 13.) Plaintiff’s apparent belief that she

  was somehow excused from submitting a claim or proof of loss for the coverage she seeks

  because Allstate Fire did not tell her about that coverage is unavailing.

          First, as fully set forth above, Allstate Fire had no legal obligation to provide Plaintiff

  with any information about PIP coverage beyond what it provided her via its compliance with the

  Florida statutorily prescribed PIP Notification Form. Second, demonstrated above, not only did

  Allstate Fire provide Plaintiff with the Florida statutorily required PIP disclosures, Plaintiff’s PIP




                                                  10
  US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 11 of 19



  coverage grant also described the PIP benefits available and told Plaintiff that Allstate would pay

  for “reasonable expenses,’ which Plaintiff herself alleges here medical mileage fees were. Indeed,

  in this regard, the law is well settled that each person is presumed to know the law. See, e.g.,

  Pittsburg & L.A. Iron Co. v. Cleveland Iron Min. Co., 178 U.S. 270, 278 (1900) (“Everyone is

  presumed to know the law.”); In re Will of Martell, 457 So. 2d 1064, 1068 (Fla. 2d DCA 1984)

  (“each person is presumed to know the law”) (citation omitted); Guemes v. Biscayne Auto

  Rentals, Inc., 414 So. 2d 216, 218 n. 4 (Fla. 3d DCA 1982) (same principle). Plaintiff was

  therefore presumptively aware of any laws entitling her to PIP reimbursement for medical

  mileage, and she could and should have submitted a proof of loss for such coverage but failed to

  do so.

           Because Plaintiff failed to submit a proof of loss, and sued Allstate Fire without

  complying with her Policy’s proof of loss requirement, she has no valid breach of contract claim.

  And, for all the reasons set forth above, since Allstate Fire had no duty to specifically disclose

  the PIP mileage issue, all Plaintiff’s other theories of liability fail as well.

           Relatedly, to state a valid cause of action for breach of contract, Plaintiff must plead: (1)

  the existence of a contract, (2) a breach of the contract, and (3) damages resulting from the

  breach. Rollins, Inc. v. Butland, 951 So. 2d 860, 876 (Fla. 2d DCA 2006). Courts have held that

  where, as here, a plaintiff fails to identify any express contractual term that the defendant

  supposedly breached, the breach of contract claim fails as a matter of law.

           For example, in Silver v. Countrywide Home Loans, Inc., 760 F. Supp. 2d 1330, 1344

  (S.D. Fla. 2011), aff’d, 2012 WL 2052949 (11th Cir. June 8, 2012), the plaintiff alleged the

  defendant lender fraudulently induced her to enter into a mortgage and then misled her about a

  loan. The Silver court dismissed the plaintiff’s breach of contract claim, explaining:



                                                   11
  US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 12 of 19



                   Aside from a claimed breach of the forbearance agreement, Silver
                   does not allege breach of an express contractual term, but instead
                   avers that Countrywide acted in bad faith by mishandling the
                   Mortgage Loan, apparently when it failed to restructure or modify
                   her loan. [DE 78 at 11]. However, Countrywide had no
                   contractual obligation to restructure or modify Silver's loan. Nor
                   does Silver allege such an express contractual provision. Thus,
                   there was no breach of contract based on these events.

  760 F. Supp. 2d at 1345 (emphasis added).

          The court dismissed a breach of contract claim for similar reasons in Dunkin' Donuts

  Franchised Restaurants LLC v. Colonial Donuts, Inc., No. 07cv573, 2007 WL 1839421 (M.D.

  Fla. June 26, 2007). The court explained: “While Colonial Donuts argues that the allegations in

  Count I are sufficient to place Dunkin' Donuts on notice of its [breach of contract] claim, the

  Court disagrees. Count I fails to specify which contractual provisions were allegedly breached.”

  Id., *2. The court held that “[a]ccepting Colonial Donuts's allegations as true, the Court finds

  that without alleging that Dunkin' Donuts violated a specific provision of the Amended

  Settlement Agreement, Colonial Donuts has failed to state a claim for breach of contract.” Id.

          This case is no different. Plaintiff’s Complaint refers only conclusorily to Allstate Fire’s

  purported breach of Plaintiff’s insurance contract, not to any specific term Allstate Fire

  supposedly breached. (Compl. at p. 5.) Absent any allegation that Allstate Fire violated a

  specific provision of the insurance contract, Plaintiff has failed to state a valid claim for breach of

  contract. Indeed, no such allegations would be possible, since Allstate Fire promised to pay for

  reasonable PIP expenses submitted with a proof of loss, and there is no allegation that Allstate

  Fire failed to pay any reasonable PIP expenses for which Plaintiff submitted a proof of loss.

          Moreover, Plaintiff’s claim for breach of the implied covenant of good faith and fair

  dealing falls with her breach of contract claim, so, apart from failing for all the reasons discussed




                                                  12
  US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 13 of 19



   above, that claim is subject to dismissal on this ground as well. See, e.g., iRenew Bio Energy

   Sols. LLC v. Harvest Direct, LLC, No. 12-CV-81109, 2013 WL 12142322, at *4 (S.D. Fla. May

   21, 2013) (“Since Plaintiff failed to state a claim for breach of contract under Florida law, it

   cannot set forth a claim for a breach of the implied covenant of good faith and fair dealing.”).

III.   PLAINTIFF FAILS TO ALLEGE SHE COMPLIED WITH THE STATUTORY PRE-
       SUIT DEMAND REQUIREMENT, SUBJECTING ALL HER CLAIMS TO
       DISMISSAL.

           Apart from Plaintiff’s failure to comply with her Policy’s proof of loss requirement,

   Plaintiff fails to allege she sent the required pre-suit demand letter to Defendants prior to filing

   this lawsuit. That failure defeats all her claims.

           Under Florida law, as a condition precedent to filing any lawsuit for PIP benefits (which

   this lawsuit clearly is) a plaintiff must send a written notice of intent to initiate litigation. See,

   e.g., Fla. Stat. Ann. § 627.736(10)(a) (“As a condition precedent to filing any action for benefits

   under this section, written notice of an intent to initiate litigation must be provided to the

   insurer.”).

           The pre-suit notice is mandatory. As one court explained:

                    The [Select Committee on Automobile Insurance/PIP Reform]
                    concluded that the 2001 reforms, including the pre-suit demand
                    letter requirement, “did not go far enough in attacking the
                    problems of fraud and abuse occurring within the PIP system.” (Id.
                    at p. 2.) The Committee recommended, among other things,
                    expanding the provisions of the pre-suit demand letter requirement,
                    making them applicable to all PIP disputes and increasing the time
                    for insurers to respond to the letter. (Id. at p. 9.) The Legislature
                    acted on these recommendations, considering and passing Senate
                    Bill # 32 during the 2003 session. This bill, in accordance with the
                    Committee's recommendations, expanded the pre-suit demand
                    letter provision by making it applicable to all actions under the
                    PIP statute and increasing the time to fifteen calendar days within
                    which an insurer may respond to the demand letter.




                                                    13
   US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 14 of 19



  Shenandoah Chiropractic, P.A. v. Nat'l Specialty Ins. Co., 526 F. Supp. 2d 1283, 1287 (S.D. Fla.

  2007) (emphasis added). See also South Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312,

  1316 (11th Cir. 2014) (“Under Florida law, a party seeking to file a suit to recover PIP benefits

  must first submit a pre-suit demand letter to the insurer for payment of benefits.”).

          The PIP pre-suit demand requirement’s salutary purpose is to prevent unnecessary

  litigation by giving insurers an opportunity to cure any failure to pay owed PIP expenses. Yet,

  Plaintiff’s Complaint is devoid of any allegations that she gave Defendants this chance by

  complying with this statutorily mandated requirement. That is yet another reason why dismissal

  is warranted here.

IV.   PLAINTIFF’S CLAIMS AGAINST THE NON-WRITING COMPANY DEFENDANT
      SHOULD BE DISMISSED.

          In all events, Plaintiff’s claims against Allstate Insurance Company, an entity with whom

  she has no business relationship, should be dismissed. “Plaintiffs who lack standing to sue

  cannot acquire that status through class representation. When no controversy exists between the

  Plaintiffs and any Defendants with whom the Plaintiffs have not dealt, standing to sue those

  Defendants is lacking, even though the Plaintiffs may purport to bring the action on behalf of a

  class which might include persons who had dealt with those Defendants.” In re Jackson, No. 87-

  10019, 1990 WL 10625270, at *2 (Bankr. S.D. Ga. June 5, 1990) (further stating “As the sole

  purported class representative, the Plaintiff Bernestine Jackson holds a claim against only one

  member of the Defendant class, Davis Furniture Company. Mrs. Jackson does not have standing

  to sue the other four named Defendants and dismissal of the class action suit as to them is

  appropriate.”). In this regard, courts have held that related insurance entities that did not actually




                                                 14
  US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 15 of 19



  issue the relevant insurance policy -- here, Allstate Insurance Company since only Allstate Fire

  issued Plaintiff’s Policy (see Exhibit C hereto) -- are not proper defendants in this type of case.

          For example, in Johnson v. Geico Cas. Co., 673 F. Supp. 2d 244, 254 (D. Del. 2009), the

  plaintiffs, Anderson and Johnson, were insured under automobile policies issued by defendants

  Government Employees Insurance Company and GEICO Indemnity, respectively. The injury the

  plaintiffs alleged was the denial of benefits under the insurance contracts due to defendants'

  “arbitrary, unreasonable, unjust, unfair, fraudulent, deceptive, and otherwise wrongful and illegal

  conduct.” Id. The court dismissed the claims as to the non-writing defendants:

                   Assuming Plaintiffs have suffered this injury-in-fact, a causal
                   connection between that injury and GEICO Casualty and GEICO
                   General must exist. In other words, “the injury has to be ‘fairly
                   trace[able] to the challenged action of the defendant, and not th[e]
                   result [of] the independent action of some third party not before the
                   court.’” Lujan, 504 U.S. at 560, 112 S.Ct. 2130 (citations omitted).
                   The Court concludes this requirement is not met, because even if
                   GEICO Casualty and GEICO General engaged in the arbitrary and
                   unreasonable denial of benefits, Plaintiffs' injuries are not traceable
                   to that conduct. Rather, Plaintiffs' alleged injuries are traceable to
                   Government Employees Insurance Company and GEICO
                   Indemnity, the insurance companies which issued their policies.

  Id.

          In NBL Flooring, Inc. v. Trumbull Ins. Co., No. CIV. A. 10-4398, 2014 WL 317880 (E.D.

  Pa. Jan. 28, 2014), the court dismissed Hartford Financial Services Group from the case because

  Trumbull Insurance Company, an affiliate, was the only entity (like Allstate Fire here) that

  actually issued the relevant insurance policy. The court stated it did “not find that the use of the

  term The Hartford (or the stag logo) creates ambiguity with regard to the identity of the insurer.

  The policies [as here] clearly state that Trumbull is the insurer, and the use of the term The

  Hartford and the stag logo simply indicate that Trumbull is associated with The Hartford brand.”




                                                  15
  US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 16 of 19



  Id., *3. The NBL Flooring court thus rejected the theory that defendants, even if in the same

  corporate family, are properly sued where they did not issue the applicable insurance policy.

  Other courts have also so held. See, e.g., Shin v. Esurance Ins. Co., No. C8-5626 RBL, 2009 WL

  688586, *4 (W.D. Wash. Mar. 13, 2009) (“in the context of a class action, at least one named

  plaintiff must have standing for each claim. Ms. Shin has not alleged any relationship or contact

  with either EPCIC or EI.”); Perez v. State Farm Mut. Auto. Ins. Co., No. C 06-01962 JW, 2011

  WL 5833636, *2 (N.D. Cal. Nov. 15, 2011) (“Plaintiffs do not allege that they bought any

  insurance policies from any of the Moving Parties, it follows that Plaintiffs did not suffer any

  injury due to the conduct of the Moving Parties, which means that Plaintiffs lack Article III

  standing to bring a case against the Moving Parties.”).

          Plaintiff has made what appears to be a half-hearted attempt to plead around this problem

  by including common business practice allegations. (Compl., ¶ 5 (referring to Defendants as

  being part of the “Allstate Corporation” and offering “Allstate PIP Policies.”).) These allegations

  however, are even weaker than those repeatedly rejected by the courts in this context.

          For example, the court in Shin, 2009 WL 688586, at *5, held “Ms. Shin's amended

  complaint asserts that she has standing against all four named Defendants because they are inter-

  related and alter-egos of each other. Specifically, she cites agreements between the Defendants

  to set common claim handling practices, and pooled labor resources. These allegations are

  insufficient to establish standing.” 2009 WL 688586, *5 (emphasis added). The “Court refuse[d]

  to embrace the notion that all related companies may be haled into court for the actions of one [or

  in this case two] of those inter-related, but distinct, companies merely because they have agreed

  on common practices.” Id. (further stating the “purported fact that the companies share

  employees does not change the undeniable fact that they are still separate companies. Ms. Shin's



                                                 16
  US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 17 of 19



  claims that the companies are alter-egos of each other do not [as here] adequately allege that the

  corporations are so intricately linked that the separateness of the corporation has ceased to

  exist.”) (emphasis added). See also Hovenkotter v. Safeco Corp., No. C09-218JLR, 2009 WL

  6698629, *2-5 (W.D. Wash. Aug. 3, 2009) (where the plaintiff alleged his injuries were linked to

  each defendant based on the defendants' “centralized processes” for handling diminished value

  insurance claims, and that each defendant “form[ed] a single enterprise,” rejecting argument that

  non-writing entities were proper defendants; “Mr. Hovenkotter fails to establish a right to hale

  Safeco America and Safeco Corporation into court on the basis that they employ the same or

  similar tactics as the company that allegedly injured Mr. Hovenkotter: Safeco.”); Fosmire v.

  Progressive Max. Ins. Co., No. C10–5291JLR, 2010 WL 3489595, *3 (W.D. Wash. Aug. 31,

  2010) (same principle; court rejected as insufficient to establish standing allegations that all the

  defendants in that case shared “common leadership, pooling interests and management.”); Angel

  Music, Inc. v. ABC Sports, Inc., 112 F.R.D. 70, 76 (S.D.N.Y. 1986) (rejecting “Angel Music's

  claim that the alleged common industry practice of ignoring the need to obtain synchronization

  rights licenses provides a juridical link between members of the defendant class which obviates

  the need for a direct injury to the named plaintiff.”) (footnote omitted); Brunner v. Jimmy John's,

  LLC, No. 14 C 5509, 2015 WL 5086388, at *3 (N.D. Ill. Aug. 19, 2015) (citing principle that “a

  plaintiff must allege that a defendant—the very defendant sued—has somehow wronged her in a

  legally cognizable way,” noting plaintiffs’ complaint was deficient in this regard, and rejecting

  argument that plaintiffs' allegations of “Defendants' common policy, plan or practice” were

  sufficient to overcome the problem).




                                                 17
  US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 18 of 19



          The allegations of common conduct here are nowhere near as detailed as the insufficient

  allegations in the above cases. Accordingly, as the above authorities held, all Plaintiff’s claims

  against Allstate Insurance Company, which did not insure Plaintiff here, should be dismissed.

                                           CONCLUSION

          For all the foregoing reasons, Defendants respectfully request this Court to enter an Order

  dismissing Plaintiff’s Complaint, in its entirety, with prejudice and without leave to amend, or, in

  the alternative, to dismiss Defendant Allstate Insurance Company from this lawsuit.

          Dated: October 18th, 2019                     Respectfully submitted,


                                                        By: /s/ Monica L. Irel, Esq.
                                                                Monica Irel
                                                                Florida Bar No. 142395
                                                                DENTONS US LLP
                                                                10700 N. Kendall Drive
                                                                Suite 303
                                                                Miami, FL 33176
                                                                305-537-0008
                                                                monica.irel@dentons.com

                                                               Counsel for Defendants




                                                 18
  US_Active\113442323\V-1
Case 0:19-cv-62536-BB Document 7 Entered on FLSD Docket 10/18/2019 Page 19 of 19



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 18th day of October, 2019, a true and correct of the foregoing

  was electronically filed and served via transmission of Notices of Electronic Filing generated by

  the CM/ECF on all counsel or parties of record.



                                                                /s/ Monica L. Irel, Esq.
                                                                Monica Irel, Esq.




                                                 19
  US_Active\113442323\V-1
